internal_revenue_service number release date index number --------------- ---------- -------------------------------------------- ---------------------------- ------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number -------------------- refer reply to cc corp b02 plr-118768-12 date date partnership -------------------------------------------- s corp -------------------------------------------------------- llc llc llc f1 f2 f3 f4 f5 f6 f7 ---------------- ------------------------ ----------------------- -------------------------------------------- ---------------------------------------------- --------------------------- ------------------------------------ ------------------------------------ ------------------------------------------------------ -------------------------------------------------- plr-118768-12 f8 f9 f10 f11 ----------------------------------------------- -------------------------------------------------------------------- ------------------- ------------------------------------------- business a -------------------------------------------------- state a state b country x country y country z class x class y a b c d e f g a b c ---------- ------------- --------------------- --------- --------------------- ---------------------------------------- ---------------------------------------- ---- ------------- ----------------- --------------- ----- -------------- -------------- ----------------- ------------ -------------- plr-118768-12 d e f g h i j k -------------- ----------------- -------------- -------------- -------------- -------------- -------------- ------------ dear --------------- this letter responds to your letter dated date in which you requested rulings under sec_351 of the internal_revenue_code the code and related provisions with respect to the proposed transaction described therein the information provided in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts partnership is a state a limited_partnership that is classified as a partnership for federal tax purposes a trusts each of which is treated as a grantor_trust for federal_income_tax purposes own equal a limited_partner interests in partnership the grantor trusts all of the grantor trusts have the same individual grantor s corp a state a corporation that is classified as an s_corporation for federal tax purposes owns the remaining b interest in partnership as its general_partner s corp is owned by the grantor trusts which each hold an equal b interest partnership is the top-tier entity in a chain of domestic and foreign entities the foreign entities held by partnership own and operate business a and manage its related assets and activities partnership wholly owns llc a state b limited_liability_company that is treated as a disregarded_entity for federal tax purposes llc wholly owns llc a state b limited plr-118768-12 liability company that is treated as a disregarded_entity for federal tax purposes llc wholly owns llc a state b limited_liability_company that is treated as a disregarded_entity for federal tax purposes business a is owned and operated by f1 and its subsidiaries the business a group f1 is wholly owned by llc and is a country x company that is treated as a disregarded_entity for u s tax purposes f1 wholly owns f2 a country x company that is treated as a disregarded_entity for u s tax purposes f2 wholly owns f3 a country x company that is treated as a disregarded_entity for u s tax purposes f3 wholly owns f4 a country x company that is treated as a disregarded_entity for u s tax purposes f3 and f4 hold c c and d d shares in f5 respectively f5 is a country x company that is treated as a disregarded_entity for u s tax purposes f5 wholly owns f6 a country x company that is treated as a disregarded_entity for u s tax purposes the business_assets comprising business a are held primarily by f5 and f6 f5 also wholly owns f7 a country x company that is treated as a disregarded_entity for u s tax purposes f8 a country x company that is treated as a disregarded_entity for u s tax purposes and f9 a country y company that is treated as a disregarded_entity for u s tax purposes f5 owns a e interest in f10 a country x company that is treated as a corporation for u s tax purposes and which is a controlled_foreign_corporation under sec_957 f5 also wholly owns f11 a country x company that is treated as a corporation for u s tax purposes and which is a controlled_foreign_corporation under sec_957 for valid business purposes partnership intends to raise cash by issuing equity in business a partnership plans to transfer ownership of the business a group to a newly formed corporation through which equity in business a will be issued pursuant to an initial_public_offering and a secondary offering proposed transaction i ii llc will form a new corporation newco as a country z company which will be treated as a domestic_corporation for u s tax purposes pursuant to sec_7874 for non-u s tax reasons llc will contribute cash to newco in exchange for class x and class y stock immediately thereafter pursuant to a preexisting binding commitment newco will utilize the same cash to purchase the interests in f1 from llc each transaction will be dependent on the occurrence of the other and no cash will actually change hands the transactions will be effectuated within a single document in which the parties will express the joint intent to treat the transactions as a sec_351 exchange for u s tax purposes plr-118768-12 iii iv v as an integral part of the overall transaction including the transfer from partnership newco will issue class x stock to public investors in an initial_public_offering the ipo collectively partnership and the public investors in the ipo are referred to as the transferors the transactions described in this paragraph iii and paragraph ii above are mutually interdependent as an integral part of the proposed transaction partnership will sell class x stock to public investors for cash in a secondary offering the secondary offering following the steps outlined above llc will form an additional country z company holdco which will be treated as a disregarded_entity for u s tax purposes llc will transfer its stock in newco to holdco the class x and class y stock of newco will be voting common_stock newco will not issue any non-voting common_stock or any preferred_stock the terms of the class x and class y stock will be identical in all respects including dividend and liquidation rights except with regard to voting and conversion rights in all matters of newco submitted to a vote of shareholders at a general meeting of the corporation including the election of directors the holders of class x stock will be entitled to one vote per share and the holders of class y stock will be entitled to e votes per share a majority of votes with the class x and class y shareholders voting on a combined basis will be required to approve all matters voted on by the shareholders except with respect to certain specified matters that will be subject_to a special resolution matters subject_to a special resolution will require a f shareholder approval with the class x and class y shareholders voting on a combined basis additionally if holders of the class y stock own at least f of the total number of outstanding shares of newco the voting power of the class y shares with respect to any special resolution will be weighted so that such shares represent in the aggregate g of the voting power the matters of newco that will be subject_to a special resolution are i amending the memorandum of association ii authorizing a reduction of share capital iii amending the articles of association iv approving a merger or consolidation of the company v changing the name of the company vi appointing an inspector to examine the affairs of the company vii requiring a court to wind up the company under relevant law viii winding up the company voluntarily under relevant law ix delegating to creditors the power to appoint a liquidator in a voluntary winding up x filling any vacancy among liquidators and entry into arrangements in respect of a liquidator’s powers in a voluntary winding up xi sanctioning arrangements between a company being voluntarily wound up and its creditors xii sanctioning of any general scheme of liquidation proposed by a liquidator xiii sanctioning of any compromise with creditors or shareholders proposed by a liquidator xiv sanctioning of certain other matters proposed by a liquidator and xv registration by way of continuation in a jurisdiction outside country z plr-118768-12 directors will be elected by ordinary resolution of the shareholders at the annual general meeting of newco which requires a majority vote by shareholders at such meeting directors can also be appointed and removed and or replaced by written notice delivered to the corporation from time to time by shareholders permitted to exercise more than h of the voting power capable of being exercised at any general meeting pursuant to newco’s articles of association the rights of shareholders of a particular class of newco stock may not be varied without the prior consent of the holders of g of the shares of such class of stock additionally under country z law minority shareholders may generally bring a cause of action against those shareholders in the majority if such shareholders have acted in bad faith with malice or in a way that is otherwise discriminatory or unfairly prejudicial to minority shareholders class y shares will be convertible by the owner of such shares at any time into class x shares class y shares will also convert automatically into class x shares on the transfer by the owner of such shares to a person or entity that is not related to or affiliated with the holder of such class y shares additionally all class y shares will automatically convert into class x shares on the date when the aggregate number of class y shares represents less than i of the total number of outstanding shares of newco representations a b c d e f g no stock_or_securities of newco will be issued for services rendered to or for the benefit of newco in connection with the proposed transaction no stock_or_securities of newco will be issued for indebtedness of newco that is not evidenced by a security or for interest on indebtedness of newco that accrued on or after the beginning of the holding_period of the transferors for the debt all rights titles and interests for each copyright in each medium of exploitation will be transferred by partnership to newco partnership will not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the franchises trademarks or trade names being transferred to newco the proposed transaction is not the result of the solicitation by a promoter broker or investment house the transferors will not retain any rights in the property transferred to newco the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts plr-118768-12 receivable previously included in income less the amount of the reserve for bad_debts any debt relating to the stock of a corporation being transferred to newco that is being assumed or to which such stock is subject was incurred to refinance debt used to acquire the assets of business a and partnership is transferring all of such assets with respect to which such indebtedness being assumed or to which such stock is subject was incurred the adjusted_basis and the fair_market_value of the assets transferred to newco will in each instance be equal to or exceed the sum of the liabilities assumed by newco plus any liabilities to which the transferred assets are subject the liabilities of partnership that will be assumed by newco were incurred in the ordinary course of business and are associated with the assets that will be transferred there is no indebtedness between newco and the transferors and there will be no indebtedness created in favor of the transferors as a result of the proposed transaction the transfers and exchanges will occur under a plan agreed upon before the proposed transaction in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of newco to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction the transferors will possess greater than j of the votes entitled to be cast by the outstanding shares of newco the class x shareholders will possess in the aggregate at least k voting power of newco there is no plan or intention for the voting power of the class x shareholders to be reduced below this threshold_amount no changes will be made that would limit the voting rights of the class x shareholders for example voting for directors will continue to require a majority vote there is no binding commitment for partnership to dispose_of the class y shares each of the transferors will receive stock approximately equal to the fair_market_value of the property transferred to newco h i j k l m n o p q r s plr-118768-12 t u v w x y z newco will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by newco to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction newco will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the regulations partnership is not under the jurisdiction of a court in a title_11_or_similar_case and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor newco will not be a personal_service_corporation within the meaning of sec_269a taking into account the following assuming for purposes of making this representation only that the class x stock is voting_stock any issuance of additional shares of newco stock any issuance of newco stock for services the exercise of any newco stock_rights warrants or subscriptions a public offering of newco stock and the sale exchange transfer by gift or other_disposition of any of the stock of newco to be received in the exchange the transferors will be in control of newco within the meaning of sec_368 aa the aggregate adjusted bases of the transferred property in the hands of newco will not exceed the fair_market_value of the property immediately_after_the_transfer determined without regard to sec_362 rulings based solely on the information submitted and representations set forth above we rule as follows for federal_income_tax purposes the circular_flow_of_cash between llc and newco will be disregarded and partnership will be treated as transferring the assets and liabilities of the business a group in exchange for class x and class y stock of newco the contribution the class x stock of newco will constitute voting_stock for purposes of sec_351 and sec_368 plr-118768-12 immediately after the completion of the contribution the ipo and the secondary offering the transferors will be in control of newco within the meaning of sec_351 and sec_368 the contribution and the ipo will qualify as a transaction described in sec_351 partnership will recognize no gain_or_loss upon the contribution to newco sec_351 and sec_357 newco will recognize no gain_or_loss on the receipt of the assets in the contribution and the cash in the ipo in exchange for its stock sec_1032 partnership’s basis in the stock of newco received will equal the basis of the assets transferred in the contribution reduced by the amount of liabilities assumed within the meaning of sec_357 by newco and increased by any gain recognized by partnership on the exchange sec_358 and d newco’s basis in each of the assets received in the contribution will equal the basis of that respective asset in the hands of partnership immediately before its transfer increased by the amount of any gain recognized by partnership on such transfer sec_362 newco’s holding_period for each of the assets received in the contribution will include the period during which that respective asset was held by partnership sec_1223 caveats we express no opinions about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that the above rulings do not cover specifically procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this plr-118768-12 requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _________________________ mark s jennings branch chief branch office of associate chief_counsel corporate cc
